DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the Applicant’s Argument filed on 02/22/2021.
Claims 1-10, 12 and 17 have been canceled.
Claims 11, 13-16 and 18-20 are pending and have been examined.
Claims 11, 13-16 and 18-20 are rejected.


Response to Arguments
Rejection of Claims under 35 USC 103
Applicant’s Response:
	Accordingly, Greer simply teaches that a clinical workflow type of a message is determined only based on the message type of the message. Greer fails to teach or suggest that a determination of a clinical workflow type of a message could or should have been based on information about a sending information system that sent the message, where the information about the sending information system is included in header data of the message, as is required by Applicant's presently claimed invention. In addition, as acknowledged by the Examiner in the outstanding Office Action, Greer fails to teach or suggest Applicant's claimed step of determining if a precondition for 

Examiner’s Response:
Applicant’s arguments are moot because Greer (US 20080021709 A1) was not used to reject the limitations of “determining a clinical workflow type for the message based on the message type and information about a sending information system that sent the message”; “and determining if the precondition exists and is fulfilled such that: when the precondition is fulfilled, then processing the message without further delay; when the precondition is not fulfilled, storing the message in a waiting queue for later processing; wherein processing of messages without preconditions is not delayed by 


Applicant’s Response:
	Accordingly, Chen et al. simply teaches that a clinical workflow for a received message is determined based on the content of the received message and information about a sending information system that sent the message, wherein the information about the sending information system is included in header data of the message, and the clinical workflow defines a message sequence. In contrast to Chen et al., Applicant's claimed invention recites that the clinical workflow type for the message is based on the message type and information about a sending information system that sent the message. One skilled in the art would have readily understood and recognized the clear differences between a type of message (as recited in Applicant's claimed invention) and a content of a message (as taught by Chen et al.). In addition, as acknowledged by the Examiner in the outstanding Office Action, Chen et al. fails to teach or suggest Applicant's claimed step of determining if a precondition for immediate processing of a message according to a message sequence defined by a clinical workflow type for the message exists by looking up the message type in a preconditions table database. Chen et al. also fails to teach or suggest Applicant's claimed step of determining if the precondition exists and is fulfilled such that when the precondition is fulfilled, then processing the message without further delay, and when the precondition is not fulfilled, 

Examiner’s Response:
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant has failed to explicitly define “message type”. The Examiner applied the broadest reasonable interpretation (BRI) to the term as anything that describes the message. The limitation states “determining a clinical workflow type for the message based on the message type and information about a sending information system that sent the message, wherein the information about the sending information system is included in header data of the message, and the clinical workflow type defines a message sequence.” Chen et al. Chen et al. (US 20150310176 A1) teaches (¶¶ [0067], [0072], [0055]) that “upon receiving one message from one entity of a particular type, the event center 300 is operable to generate one or more events that initiate workflows in one or more entities 
The remaining Applicant’s arguments are moot because Chen et al. (US 20150310176 A1) was not used to reject the limitations of “determining if a precondition for immediate processing of the message according to the message sequence defined by the clinical workflow type for the message exists by looking up the message type in a preconditions table database”; “and determining if the precondition exists and is fulfilled such that: when the precondition is fulfilled, then processing the message without further delay”; “when the precondition is not fulfilled, storing the message in a waiting 


Applicant’s Response:
Accordingly, Pacheco simply teaches a method for handling messages 112 in a healthcare communication network between information system components, wherein a clinical workflow type for a message, which defines a message sequence, is determined based on a unique identifier 202 of the message 112 and a sequence indicator 204 assigned to the message 112, which may be associated with the message 112 by the interface engine 110, the source system(s) 114, or a system 100 administrator to reflect a desired indent order for input messages 112 related through a common unique identifier 202. 
However, Pacheco fails to teach or suggest that a clinical workflow type for a message could or should have been determined based on, inter alia, the message type, wherein the clinical workflow type defines a message sequence, wherein it is determined if a precondition for immediate processing of the message according to the message sequence defined by the clinical workflow for the message exists by looking up the message type in a preconditions table database which is stored in a memory as a processing sequence data array representing a message sequence for the clinical workflow type and interpreted by the at least one message processor, as required by 
According to Pacheco, in case a first message and a second message are related to each other, the first message should be processed before the second message, and the first message has not yet been received by the interface engine 110, the second message which has already been received by the interface engine 110 could be processed before the first message, thereby resulting in an incorrect processing order. In contrast, the features provided by Applicant's claimed invention are able to ensure that messages are processed in a correct order, because the processing sequence of the message is defined by the workflow type, which is stored in a memory. 
In view of the foregoing remarks and the teachings of Pacheco, Pacheco clearly fails to teach or suggest any determination of a message type and a workflow type of a single message, and instead Pacheco merely discloses determining whether or not two messages are related to one another. Furthermore, Pacheco certainly fails to teach or suggest that a precondition for immediate processing of an image can be determined by processing or looking up the message type and the workflow type of a message, as Pacheco is silent regarding any determination of the message type and the workflow type. In contrast to Applicant's claimed invention, which determines whether or not a 
Finally, Pacheco does not teach or suggest that a preconditions table database could or should have been stored in a memory as a processing sequence data array representing a message processing sequence for a clinical workflow type and interpreted by at least one message processor, as is required by Applicant's amended claim 11.


Examiner’s Response:
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., HL7 workflow; requiring the messages come from different senders) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitations state “determining if a precondition for immediate processing of the message according to the message sequence defined by the clinical workflow type for the message exists by looking up the message type in a preconditions table database; and determining if the precondition exists and is fulfilled such that: when the precondition is fulfilled, then processing the message without further delay; when the precondition is not fulfilled, storing the message in a waiting queue for later processing; wherein .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 20080021709 A1) and further in view of Chen et al. (US 20150310176 A1) and Pacheco (US 20070118601 A1).

As to claim 11, Greer teaches a method for handling messages in a healthcare communication network between information system components, the method  (See ¶ [0013], Teaches that system 10 includes a filter for capturing and parsing transaction messages such as messages compatible with the HealthLevel7 (HL7) standard compatible format from a source application to extract and acquire data items. HL7 is a standard for the exchange, management and integration of data that supports clinical patient care, and the management and delivery of healthcare services by defining the protocol for exchanging clinical data between diverse healthcare information systems); 
receiving the message in one of a plurality of message formats by at least one message processor (See ¶ [0013], Teaches that FIG. 1 shows system 10 providing communication between an executable application and a worker. System 10 employs multiple components including a communication system, Voice Messaging Interface (VMI) (e.g., available from Vocera and others), and a data exchange system for exchanging data between different computer systems using different data formats and communication protocols);
parsing the message to determine values for a set of message fields including parameters of the message and a message content payload (See ¶ [0016], Teaches In operation, an HL7 compatible transaction message (e.g., conveying laboratory test results) is communicated from laboratory information system 13 to data exchange system 25 using an IP/TCPIP compatible communication protocol in a hospital, for example. System 25 identifies an HL7 message based on predetermined indicators found in an HL7 message (or other format message) header or content. Data exchange system 25 routes the received transaction message to application message filter interface (AMFI) 38 as well as to pharmacy information system 17 and clinical information repository system 19. Data exchange system 25 replicates the transaction message data and sends the replicated transaction message data to a destination system and AMFI 38. The transaction message may, for example, comprise critical laboratory test results and contains data fields conveying, patient name and identifier, medical record number, attending physician identifier, test result (observation) identifier, the observation result, status of the result (e.g., final, preliminary, first stage etc.), an abnormal indicator identifying an observation as abnormal and other items); 
determining a message type of the message by comparing the parameters with a set of predefined reference parameters stored in a message type database (See ¶ [0018], [0022], Teaches that AMFI 38 parses the received transaction message to identify HL7 message data elements and compares the HL7 message data elements with predetermined stored alert message generation criteria to identify a received transaction message that is associated with a particular physician or destination. Similarly, AMFI 38 may also identify a received transaction message that is associated with one or more other alert generation parameters including patient name and identifier, medical record number, attending physician identifier, test result (observation) identifier, workflow and step within a workflow. Thereby alert generation criteria act to initiate a request for an information alert message to be generated within a specific workflow, for example. In response to transaction message data matching alert message generation filter criteria, the transaction message is stored in a VMI database in VMI 45 for processing. The processing includes identifying a field in a transaction message, for example the attending MD field. In exemplary operation, messages that are received with an abnormal indicator flag set, along with the attending MD field, are sent to VMI 45 and from there to a wireless communication badge device that the attending MD is wearing, in response to an alert generation criteria match, for example. In step 212 following the start at step 210, a workflow engine in interface 30 executes in response to predetermined process definitions that implement a particular workflow process responsive to events and event associated data. In another embodiment a task processor (instead of a workflow engine) in interface 30 manages a particular workflow process responsive to events and event associated data. Interface 30 in step 214 stores in at least one repository in unit 30 (or unit 35), mapping information mutually associating predetermined indicators conveyed by transaction messages conveying healthcare information concerning patients with tasks of workflow processes and with corresponding healthcare workers and with devices performing the tasks as well as with an individual task of a sequence of tasks of the particular workflow and with communication routing information for use in establishing communication between VMI 45 and corresponding healthcare workers and devices).
However, it does not expressly teach determining a clinical workflow type for the message based on the message type and information about a sending information system that sent the message, wherein the information about the sending information system is included in header data of the message, and the clinical workflow type defines a message sequence; determining if a precondition for immediate processing of the 
Chen et al., from analogous art, teaches determining a clinical workflow type for the message based on the message type and information about a sending information system that sent the message (See ¶¶ [0067], Teaches that upon receiving one message from one entity of a particular type, the event center 300 is operable to generate one or more events that initiate workflows in one or more entities based on the received message), 
wherein the information about the sending information system is included in header data of the message (See ¶¶ [0072], Teaches that the message processor 310 may determine the source entity and the message type typically by analyzing the header portion of the raw message),
 and the clinical workflow type defines a message sequence (See ¶ [0055], Teaches that a workflow typically includes a sequence of tasks, the people required to execute each task and the data needed to execute each task).

One of ordinary skill in the art would have been motivated because it allows one to create an event driven workflow system that that uses an automated approach to manage the release of information with predesigned workflows (See Chen et al. ¶ [0006]).
However, it does not expressly teach determining if a precondition for immediate processing of the message according to the message sequence defined by the clinical workflow type for the message exists by looking up the message type in a preconditions table database; and determining if the precondition exists and is fulfilled such that: when the precondition is fulfilled, then processing the message without further delay; when the precondition is not fulfilled, storing the message in a waiting queue for later processing; wherein processing of messages without preconditions is not delayed by messages which do have an unfulfilled precondition, and the preconditions table database is stored in a memory as a processing sequence data array representing a message processing sequence for the clinical workflow type and interpreted by the at least one message processor.
Pacheco, from analogous art, teaches determining if a precondition for immediate processing of the message according to the message sequence defined by the clinical workflow type for the message exists by looking up the message type in a preconditions table database and determining if the precondition exists and is fulfilled (See ¶¶ [0031], [0066] and Figs. 4-5,  Teaches that the receiver 120 could be responsible for assigning a sequence indicator 204 (see FIG. 3) to each of the input messages 112 received by the interface engine 110, for example by time stamping, and/or predefined priority based on at least one of the message type or content type and importance/priority of the source/target systems, to reflect a desired indent order for input messages 112 related through a common unique identifier 202. It is also recognized that the sequence indicator 204 can be assigned by the interface engine 110, the source system(s) 114, or a system 100 administrator (not shown), or a combination thereof. The sequencer module 132 identifies 506 the Preliminary Result and Final Result input messages 112 as related through their similar unique ID 202 (e.g. patient MRN) and further determines 508 the correct indent order though the sequence indicators 204. The sequencer module 132 then coordinates 510 transmission to the Percipio system 118 of the Preliminary Result output message 116 through the transmitter 122, and then locks/inhibits 512 further output message 116 transmission for the Final Result output message 116 (also bearing the same patient MRN)—as well as any other related output messages 116 deemed to have a later indent order of the related message group 206. Once the sequencer module 132 determines 514 that the Preliminary Result output message 116 has been adequately processed, the sequencer module 132 unlocks 516 the patient MRN and provides 518 the transmitter 122 the next output message 116 for transmission to the target Percipio system 118 and the locking procedure as described above is repeated);
wherein processing of messages without preconditions is not delayed by messages which do have an unfulfilled precondition (See ¶¶ [0066]-[0067] and Figs. 4-5, Teaches that it is recognized that during the above coordination related output message 116 transmission, the sequencer module 132 also coordinates the sending of unrelated output messages 116 (identified via dissimilar unique IDs 202) through parallel threads 200 in the stages 140 at step 522, Accordingly, the interface engine 110 uses ID 202 locking so that the two result output messages 116 would be identified as related messages because the patient MRNs match. Therefore the Preliminary Result would be processed before the Final Result. Meanwhile, output messages 116 for other patients can be processed in parallel through the respective stages 140 of the output queue 130),
and the preconditions table database is stored in a memory as a processing sequence data array representing a message processing sequence for the clinical workflow type and interpreted by the at least one message processor (See ¶¶ [0027], [0020], Teaches that in particular, the interface engine 110 has: a receiver 120 for receiving the input messages 112, the input queue 113 for holding the input messages 112 in temporary storage pending transformation/routing of the input messages 112 to produce the output messages 116; the transformation module 117 for transforming the communication and/or data format of the input messages 112 to the specified network 115 communication and/or data format (of the target system 118) of the associated output messages 116; the routing module 124 for determining the network 115 routing for the output messages 116 to reach the intended target system 118; a queue manager 133 for managing the progression of the parallel processed input messages 112 though various stages 140 (see FIG. 6) of the output message queue 130, the output message queue 130 for holding the output messages 116 in temporary storage of the various stages 140 pending filing of processed output messages 116 in the respective target systems 118 in a predetermined indented order (e.g. BOB1 is processed and filed prior to BOB2—see FIG. 4); and a sequencer module 132 for tracking unique identifiers 202 (see FIG. 3) in the output messages 116 for the purpose of coordinating that the output messages 116 related to a given patient (e.g. entity) are received by the targeted system 118 in the expected message sequence, as exemplified by organized output message 116 processing in the various stages 140 of the output message queue 130. Further, the interface engine 110 uses parallel message processing by implementing multiple message execution streams 200, e.g. threads, (see FIG. 3) in one or more thread pools/stages 140 (see FIG. 6) in the output message queue 130, in order to help provide for ordered delivery of the messages 116 and message queue 130 management. It is recognized that the integration engine 110 can be applied to applications such as but not limited to business applications (e.g. e-business, financial transactions) as well as to healthcare installations for clinical data management. It is further recognized that the processing of the unrelated messages 112, 116 is done in parallel (as compared to typical prior art sequential processing of all related and non-related messages) by the interface engine 110 using the execution streams 200 running in parallel in the output message queue 130, wherein each of the stages 140 have one or more execution streams 200 available for use in message processing. Each execution stream 200 can be defined as such as but not limited to a thread (see FIG. 4). An example of a thread is such implemented by a JVM as native OS threads or alternatively as green threads (e.g. fibers), where multiple green threads are simulated threads using one native thread. Green threads can't take advantage of multiple CPUs, but they can have the advantage of lighter weight for context switching. An execution stream 200 (e.g. a thread being short for thread of execution) can be defined as one of a potentially large number of processes running in parallel within the output message queue 130 in general).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pacheco into the combination of Greer and Chen et al. to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining the order of messages by the interface engine is important. For example, in the health care industry, messages processed out of order can lead to incomplete patient records, additional overhead for support staff, and in the worst case improper diagnosis or patient injury.
One of ordinary skill in the art would have been motivated because it allows one to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially  (See Pacheco ¶¶ [0002]-[0003]).

As to claim 13, the combination of Greer and Chen et al. and Pacheco teaches the method according to claim 11 above. However, it does not expressly teach wherein the step of determining whether the precondition exists and is fulfilled is determined by looking up if a precondition message for a message related to a same patient is present in a processed messages database.
Pacheco, from analogous art, teaches wherein the step of determining whether the precondition exists and is fulfilled is determined by looking up if a precondition message for a message related to a same patient is present in a processed messages database (See ¶¶ [0028], [0031] and Fig. 4, Teaches that It is noted that related input messages 112 are recognized as such by the sequencer module 132 due to the unique identifier 202 (e.g. denoting a common patient) included with the related input messages 112, as further described below. The sequencer module 132 can be responsible for the monitoring of separate threads 200 in the event that processing of an earlier but unrelated input message 112 is blocking the processing and receipt of a related input message 112, as further described below, where the queue manager 133 is responsible for creation and management of the respective threads 200 of the various stages 140 (e.g. thread pools). For example, referring to FIG. 4, processing of an input message 112 for one patient (e.g. BOB#3) is holding up the processing of a first input message 112 for a different patient (e.g. LISA#1) that was received by the receiver 120 after a second input message 112 for the same patient (e.g. LISA#2). The sequencer module 132 in this case would coordinate the holding up of delivery (i.e. facilitate the respective ID lock) of the earlier received input message LISA#2 until receiving the acknowledged filing of the later received and related input message LISA#1 by the targeted system 118. It is recognized that the sequencer module 132 can also use the ID locking procedure to monitor the passing of the output message(s) 116 from one stage 140 to the next in the output message queue 130. The interface engine 110 also has a transceiver 122 for transmitting the output messages 116 from the last stage 140 of the output message queue 130 to the intended target system(s) 118 over the network 115. The receiver 120 could be responsible for assigning a sequence indicator 204 (see FIG. 3) to each of the input messages 112 received by the interface engine 110, for example by time stamping, and/or predefined priority based on at least one of the message type or content type and importance/priority of the source/target systems, to reflect a desired indent order for input messages 112 related through a common unique identifier 202. It is also recognized that the sequence indicator 204 can be assigned by the interface engine 110, the source system(s) 114, or a system 100 administrator (not shown), or a combination thereof).

One of ordinary skill in the art would have been motivated because it allows one to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining the order of messages by the interface engine is important. For example, in the health care industry, messages processed out of order can lead to incomplete patient records, additional overhead for support staff, and in the worst case improper diagnosis or patient injury (See Pacheco ¶¶ [0002]-[0003]).

As to claim 14, the combination of Greer and Chen et al. and Pacheco teaches the method according to claim 11 above. However, it does not expressly teach wherein 
Pacheco, from analogous art, teaches wherein the step of determining whether the precondition exists and is fulfilled is determined by executing a file-based rule set (See ¶ [0029], Teaches that it is also recognized that the ID locking monitored by the sequencer module 132 is configurable. For example, by default the sequencer module 132 can identify the input messages 112 by unique identifiers 202 such as but not limited to: Patient ID; Placer Order ID; and Filler Order ID. Further, the user of the interface engine 110 can add or remove more unique identifiers 202 types used by the sequencer module 132, as desired. For example, the user can add patient gender as an unique identifier 202 to locking rules used by the sequencer module 132. This means for example that corresponding output messages 116 would be kept in sequence by patient ID, etc., plus only 1 male and 1 female patient output message 116 would be filed in the target system 118 at the same time. For example, the locking rules would look like: PID.2; PID.3; ORC.2; and ORC.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pacheco into the combination of Greer and Chen et al. and Pacheco to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining 
One of ordinary skill in the art would have been motivated because it allows one to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining the order of messages by the interface engine is important. For example, in the health care industry, messages processed out of order can lead to incomplete patient records, additional overhead for support staff, and in the worst case improper diagnosis or patient injury (See Pacheco ¶¶ [0002]-[0003]).

As to claim 15, the combination of Greer and Chen et al. and Pacheco teaches the method according to claim 11 above. Greer further teaches wherein the step of determining the message type of the message includes looking up a series of keywords in the message content payload of the message which are stored in the message type database (See ¶ [0022], Teaches that in step 212 following the start at step 210, a workflow engine in interface 30 executes in response to predetermined process definitions that implement a particular workflow process responsive to events and event associated data. In another embodiment a task processor (instead of a workflow engine) in interface 30 manages a particular workflow process responsive to events and event associated data. Interface 30 in step 214 stores in at least one repository in unit 30 (or unit 35), mapping information mutually associating predetermined indicators conveyed by transaction messages conveying healthcare information concerning patients with tasks of workflow processes and with corresponding healthcare workers and with devices performing the tasks as well as with an individual task of a sequence of tasks of the particular workflow and with communication routing information for use in establishing communication between VMI 45 and corresponding healthcare workers and devices). 

As to claim 16, Greer teaches a computer processing system for handling messages within a healthcare communication network, the system comprising: a network communications interface permitting communications between the computer processing system and the healthcare communication network (See ¶¶ [0013], [0025], Teaches that FIG. 1 shows system 10 providing communication between an executable application and a worker. System 10 employs multiple components including a communication system, Voice Messaging Interface (VMI) (e.g., available from Vocera and others), and a data exchange system for exchanging data between different computer systems using different data formats and communication protocols. The processes and applications may in alternative embodiments, be located on one or more (e.g., distributed) processing devices accessing a network linking the elements of FIG. 1. Further, any of the functions and steps provided in FIGS. 1 and 2 may be implemented in hardware, software or a combination of both and may reside on one or more processing devices located at any location of a network linking the elements of FIG. 1 or another linked network including the Internet);
a message processor coupled to the network communication interface, wherein the message processor is configured or programmed to: receive a message within the healthcare communication network (See ¶ [0013], Teaches that system 10 includes a filter for capturing and parsing transaction messages such as messages compatible with the HealthLevel7 (HL7) standard compatible format from a source application to extract and acquire data items. HL7 is a standard for the exchange, management and integration of data that supports clinical patient care, and the management and delivery of healthcare services by defining the protocol for exchanging clinical data between diverse healthcare information systems); 
receive the message in one of a plurality of message formats (See ¶ [0013], Teaches that FIG. 1 shows system 10 providing communication between an executable application and a worker. System 10 employs multiple components including a communication system, Voice Messaging Interface (VMI) (e.g., available from Vocera and others), and a data exchange system for exchanging data between different computer systems using different data formats and communication protocols);
parse the message to determine values for a set of message fields including parameters of the message and a message content payload (See ¶ [0016], Teaches In operation, an HL7 compatible transaction message (e.g., conveying laboratory test results) is communicated from laboratory information system 13 to data exchange system 25 using an IP/TCPIP compatible communication protocol in a hospital, for example. System 25 identifies an HL7 message based on predetermined indicators found in an HL7 message (or other format message) header or content. Data exchange system 25 routes the received transaction message to application message filter interface (AMFI) 38 as well as to pharmacy information system 17 and clinical information repository system 19. Data exchange system 25 replicates the transaction message data and sends the replicated transaction message data to a destination system and AMFI 38. The transaction message may, for example, comprise critical laboratory test results and contains data fields conveying, patient name and identifier, medical record number, attending physician identifier, test result (observation) identifier, the observation result, status of the result (e.g., final, preliminary, first stage etc.), an abnormal indicator identifying an observation as abnormal and other items); 
determine a message type of the message based on a comparison of the parameters with a set of predefined reference parameters stored in a message type database (See ¶ [0018], [0022], Teaches that AMFI 38 parses the received transaction message to identify HL7 message data elements and compares the HL7 message data elements with predetermined stored alert message generation criteria to identify a received transaction message that is associated with a particular physician or destination. Similarly, AMFI 38 may also identify a received transaction message that is associated with one or more other alert generation parameters including patient name and identifier, medical record number, attending physician identifier, test result (observation) identifier, workflow and step within a workflow. Thereby alert generation criteria act to initiate a request for an information alert message to be generated within a specific workflow, for example. In response to transaction message data matching alert message generation filter criteria, the transaction message is stored in a VMI database in VMI 45 for processing. The processing includes identifying a field in a transaction message, for example the attending MD field. In exemplary operation, messages that are received with an abnormal indicator flag set, along with the attending MD field, are sent to VMI 45 and from there to a wireless communication badge device that the attending MD is wearing, in response to an alert generation criteria match, for example. In step 212 following the start at step 210, a workflow engine in interface 30 executes in response to predetermined process definitions that implement a particular workflow process responsive to events and event associated data. In another embodiment a task processor (instead of a workflow engine) in interface 30 manages a particular workflow process responsive to events and event associated data. Interface 30 in step 214 stores in at least one repository in unit 30 (or unit 35), mapping information mutually associating predetermined indicators conveyed by transaction messages conveying healthcare information concerning patients with tasks of workflow processes and with corresponding healthcare workers and with devices performing the tasks as well as with an individual task of a sequence of tasks of the particular workflow and with communication routing information for use in establishing communication between VMI 45 and corresponding healthcare workers and devices).

Chen et al., from analogous art, teaches determine a clinical workflow type for the message based on the message type and information about a sending information system that sent the message (See ¶¶ [0067], Teaches that upon receiving one message from one entity of a particular type, the event center 300 is operable to generate one or more events that initiate workflows in one or more entities based on the received message), 
wherein the information about the sending information system is included in header data of the message (See ¶¶ [0072], Teaches that the message processor 310 may determine the source entity and the message type typically by analyzing the header portion of the raw message),
 and the clinical workflow type defines a message sequence (See ¶ [0055], Teaches that a workflow typically includes a sequence of tasks, the people required to execute each task and the data needed to execute each task).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen et al. into Greer to create an event driven workflow system that that uses an automated approach to manage the release of information with predesigned workflows.
One of ordinary skill in the art would have been motivated because it allows one to create an event driven workflow system that that uses an automated approach to manage the release of information with predesigned workflows (See Chen et al. ¶ [0006]).
However, it does not expressly teach determine if a precondition for immediate processing of the message according to the message sequence defined by the clinical workflow type for the message exists by looking up the message type in a preconditions table database; wherein when the precondition exists, determining if the precondition is fulfilled or not: when the precondition exists, the message is processed without further delay; when the precondition does not exist, the message is stored in a waiting queue for later processing, wherein processing of messages without preconditions is not delayed by messages which do have an unfulfilled  precondition, and the preconditions table database is stored in a memory as a processing sequence data array representing 
Pacheco, from analogous art, teaches determine if a precondition for immediate processing of the message according to the message sequence defined by the clinical workflow type for the message exists by looking up the message type in a preconditions table database; wherein when the precondition exists, determining if the precondition is fulfilled or not: when the precondition exists, the message is processed without further delay; when the precondition does not exist, the message is stored in a waiting queue for later processing (See ¶¶ [0031], [0066] and Figs. 4-5,  Teaches that the receiver 120 could be responsible for assigning a sequence indicator 204 (see FIG. 3) to each of the input messages 112 received by the interface engine 110, for example by time stamping, and/or predefined priority based on at least one of the message type or content type and importance/priority of the source/target systems, to reflect a desired indent order for input messages 112 related through a common unique identifier 202. It is also recognized that the sequence indicator 204 can be assigned by the interface engine 110, the source system(s) 114, or a system 100 administrator (not shown), or a combination thereof. The sequencer module 132 identifies 506 the Preliminary Result and Final Result input messages 112 as related through their similar unique ID 202 (e.g. patient MRN) and further determines 508 the correct indent order though the sequence indicators 204. The sequencer module 132 then coordinates 510 transmission to the Percipio system 118 of the Preliminary Result output message 116 through the transmitter 122, and then locks/inhibits 512 further output message 116 transmission for the Final Result output message 116 (also bearing the same patient MRN)—as well as any other related output messages 116 deemed to have a later indent order of the related message group 206. Once the sequencer module 132 determines 514 that the Preliminary Result output message 116 has been adequately processed, the sequencer module 132 unlocks 516 the patient MRN and provides 518 the transmitter 122 the next output message 116 for transmission to the target Percipio system 118 and the locking procedure as described above is repeated);
wherein processing of messages without preconditions is not delayed by messages which do have an unfulfilled precondition (See ¶¶ [0066]-[0067] and Figs. 4-5, Teaches that it is recognized that during the above coordination related output message 116 transmission, the sequencer module 132 also coordinates the sending of unrelated output messages 116 (identified via dissimilar unique IDs 202) through parallel threads 200 in the stages 140 at step 522, Accordingly, the interface engine 110 uses ID 202 locking so that the two result output messages 116 would be identified as related messages because the patient MRNs match. Therefore the Preliminary Result would be processed before the Final Result. Meanwhile, output messages 116 for other patients can be processed in parallel through the respective stages 140 of the output queue 130),
and the preconditions table database is stored in a memory as a processing sequence data array representing a message processing sequence for the clinical workflow type and interpreted by the message processor (See ¶¶ [0027], [0020], Teaches that in particular, the interface engine 110 has: a receiver 120 for receiving the input messages 112, the input queue 113 for holding the input messages 112 in temporary storage pending transformation/routing of the input messages 112 to produce the output messages 116; the transformation module 117 for transforming the communication and/or data format of the input messages 112 to the specified network 115 communication and/or data format (of the target system 118) of the associated output messages 116; the routing module 124 for determining the network 115 routing for the output messages 116 to reach the intended target system 118; a queue manager 133 for managing the progression of the parallel processed input messages 112 though various stages 140 (see FIG. 6) of the output message queue 130, the output message queue 130 for holding the output messages 116 in temporary storage of the various stages 140 pending filing of processed output messages 116 in the respective target systems 118 in a predetermined indented order (e.g. BOB1 is processed and filed prior to BOB2—see FIG. 4); and a sequencer module 132 for tracking unique identifiers 202 (see FIG. 3) in the output messages 116 for the purpose of coordinating that the output messages 116 related to a given patient (e.g. entity) are received by the targeted system 118 in the expected message sequence, as exemplified by organized output message 116 processing in the various stages 140 of the output message queue 130. Further, the interface engine 110 uses parallel message processing by implementing multiple message execution streams 200, e.g. threads, (see FIG. 3) in one or more thread pools/stages 140 (see FIG. 6) in the output message queue 130, in order to help provide for ordered delivery of the messages 116 and message queue 130 management. It is recognized that the integration engine 110 can be applied to applications such as but not limited to business applications (e.g. e-business, financial transactions) as well as to healthcare installations for clinical data management. It is further recognized that the processing of the unrelated messages 112, 116 is done in parallel (as compared to typical prior art sequential processing of all related and non-related messages) by the interface engine 110 using the execution streams 200 running in parallel in the output message queue 130, wherein each of the stages 140 have one or more execution streams 200 available for use in message processing. Each execution stream 200 can be defined as such as but not limited to a thread (see FIG. 4). An example of a thread is such implemented by a JVM as native OS threads or alternatively as green threads (e.g. fibers), where multiple green threads are simulated threads using one native thread. Green threads can't take advantage of multiple CPUs, but they can have the advantage of lighter weight for context switching. An execution stream 200 (e.g. a thread being short for thread of execution) can be defined as one of a potentially large number of processes running in parallel within the output message queue 130 in general).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pacheco into the combination of Greer and Chen et al. to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining the order of messages by the interface engine is important. For example, in the health care industry, messages 
One of ordinary skill in the art would have been motivated because it allows one to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining the order of messages by the interface engine is important. For example, in the health care industry, messages processed out of order can lead to incomplete patient records, additional overhead for support staff, and in the worst case improper diagnosis or patient injury (See Pacheco ¶¶ [0002]-[0003]).

As to claim 18, the combination of Greer and Chen et al. and Pacheco teaches the system according to claim 16 above. However, it does not expressly teach wherein the processor is configured or programmed to determine if a precondition message for a message related to a same patient is present in a processed messages database.
Pacheco, from analogous art, teaches wherein the processor is configured or programmed to determine if a precondition message for a message related to a same patient is present in a processed messages database (See ¶¶ [0028], [0031] and Fig. 4, Teaches that It is noted that related input messages 112 are recognized as such by the sequencer module 132 due to the unique identifier 202 (e.g. denoting a common patient) included with the related input messages 112, as further described below. The sequencer module 132 can be responsible for the monitoring of separate threads 200 in the event that processing of an earlier but unrelated input message 112 is blocking the processing and receipt of a related input message 112, as further described below, where the queue manager 133 is responsible for creation and management of the respective threads 200 of the various stages 140 (e.g. thread pools). For example, referring to FIG. 4, processing of an input message 112 for one patient (e.g. BOB#3) is holding up the processing of a first input message 112 for a different patient (e.g. LISA#1) that was received by the receiver 120 after a second input message 112 for the same patient (e.g. LISA#2). The sequencer module 132 in this case would coordinate the holding up of delivery (i.e. facilitate the respective ID lock) of the earlier received input message LISA#2 until receiving the acknowledged filing of the later received and related input message LISA#1 by the targeted system 118. It is recognized that the sequencer module 132 can also use the ID locking procedure to monitor the passing of the output message(s) 116 from one stage 140 to the next in the output message queue 130. The interface engine 110 also has a transceiver 122 for transmitting the output messages 116 from the last stage 140 of the output message queue 130 to the intended target system(s) 118 over the network 115. The receiver 120 could be responsible for assigning a sequence indicator 204 (see FIG. 3) to each of the input messages 112 received by the interface engine 110, for example by time stamping, and/or predefined priority based on at least one of the message type or content type and importance/priority of the source/target systems, to reflect a desired indent order for input messages 112 related through a common unique identifier 202. It is also recognized that the sequence indicator 204 can be assigned by the interface engine 110, the source system(s) 114, or a system 100 administrator (not shown), or a combination thereof).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pacheco into the combination of Greer and Chen et al. and Pacheco to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining the order of messages by the interface engine is important. For example, in the health care industry, messages processed out of order can lead to incomplete patient records, additional overhead for support staff, and in the worst case improper diagnosis or patient injury.
One of ordinary skill in the art would have been motivated because it allows one to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining the order of messages by the interface engine is important. For example, in the health care industry, messages processed out of order can lead to incomplete patient records, additional overhead for support staff, and in the worst case improper diagnosis or patient injury (See Pacheco ¶¶ [0002]-[0003]).

As to claim 19, the combination of Greer and Chen et al. and Pacheco teaches the system according to claim 16 above. However, it does not expressly teach wherein the processor is configured or programmed to determine if the precondition is fulfilled by executing a file- based rule set.
Pacheco, from analogous art, teaches wherein the processor is configured or programmed to determine if the precondition is fulfilled by executing a file- based rule set (See ¶ [0029], Teaches that it is also recognized that the ID locking monitored by the sequencer module 132 is configurable. For example, by default the sequencer module 132 can identify the input messages 112 by unique identifiers 202 such as but not limited to: Patient ID; Placer Order ID; and Filler Order ID. Further, the user of the interface engine 110 can add or remove more unique identifiers 202 types used by the sequencer module 132, as desired. For example, the user can add patient gender as an unique identifier 202 to locking rules used by the sequencer module 132. This means for example that corresponding output messages 116 would be kept in sequence by patient ID, etc., plus only 1 male and 1 female patient output message 116 would be filed in the target system 118 at the same time. For example, the locking rules would look like: PID.2; PID.3; ORC.2; and ORC.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pacheco into the combination of Greer and Chen et al. and Pacheco to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface 
One of ordinary skill in the art would have been motivated because it allows one to process messages in parallel. Parallel processing can dramatically increase the message throughput of the interface engine, however at the cost of potentially processing messages out of sequence. Accordingly, receipt of messages out of their original order in order critical environments, such as health care, can be an unsafe practice. Therefore, maintaining the order of messages by the interface engine is important. For example, in the health care industry, messages processed out of order can lead to incomplete patient records, additional overhead for support staff, and in the worst case improper diagnosis or patient injury (See Pacheco ¶¶ [0002]-[0003]).

As to claim 20, the combination of Greer and Chen et al. and Pacheco teaches the system according to claim 16 above. Greer further teaches wherein in order to determine the message type of the message, the processor looks up a series of keywords in the message content payload of the message stored in a message type database (See ¶ [0022], Teaches that in step 212 following the start at step 210, a workflow engine in interface 30 executes in response to predetermined process definitions that implement a particular workflow process responsive to events and event associated data. In another embodiment a task processor (instead of a workflow engine) in interface 30 manages a particular workflow process responsive to events and event associated data. Interface 30 in step 214 stores in at least one repository in unit 30 (or unit 35), mapping information mutually associating predetermined indicators conveyed by transaction messages conveying healthcare information concerning patients with tasks of workflow processes and with corresponding healthcare workers and with devices performing the tasks as well as with an individual task of a sequence of tasks of the particular workflow and with communication routing information for use in establishing communication between VMI 45 and corresponding healthcare workers and devices). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        05/17/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454